EXHIBIT 10.2



 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this "Agreement") is entered
into as of May 6, 2009, by and between Young Innovations, Inc., a Missouri
corporation (the "Company"), and Arthur L. Herbst, Jr., of Chicago, Illinois
("Executive").

In consideration of the Company's employment of Executive, the terms, conditions
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Executive and the
Company, intending to be legally bound, hereby agree as follows:

1.        EMPLOYMENT. The Company hereby agrees to employ Executive and
Executive agrees to accept such employment upon the terms and conditions herein
set forth.

2.         EMPLOYMENT PERIOD. The initial term of employment hereunder shall
commence on the date hereof and shall expire on January 31, 2012 (such period,
the "Term"); provided, however, that the Term shall automatically be extended
for an additional period of one year on January 31, 2012, and on each January 31
thereafter unless the Company delivers written notice to Executive of the
Company's intention not to extend the Term not later than six (6) months prior
to its expiration.

3.         POSITION AND DUTIES. Executive hereby agrees to serve as President or
in such other capacity to which Executive may be promoted during the term
hereof. Executive shall devote his full business time and attention to the
management, development and enhancement of the business of the Company and
perform such duties as are necessary and required of the President or in such
capacity as Executive may then be serving. During the Term, Executive may not
undertake any other employment, engagements, consulting or other outside
activities that in the opinion of the Board of Directors interfere with the
effective carrying out of Executive's duties hereunder; provided, however, that
nothing herein shall prevent Executive from making and managing personal
investments consistent with Section 8 of this Agreement or engaging in community
and/or charitable activities, so long as such activities, either singly or in
the aggregate, do not interfere with the proper performance of his duties and
responsibilities to the Company.

 

4.

COMPENSATION.

(a)       BASE SALARY. The Company shall pay to Executive salary at the rate of
$360,000 per year during the Term hereof, or such higher amounts as shall be
recommended and approved by the Compensation Committee of the Board of Directors
(in each case, the "Base Salary"). The Compensation Committee of the Board of
Directors shall review Executive’s Base Salary on an annual basis during the
Term and make any upward adjustments it deems appropriate.

(b)       BONUS COMPENSATION. In addition to Base Salary, Executive shall be
eligible to receive bonus compensation as recommended and approved by the
Compensation Committee of the Board of Directors and subject to the bonus
criteria as established by the Compensation Committee of the Board of Directors
from time to time (the "Bonus Compensation").

 

--------------------------------------------------------------------------------

(c)       HOLIDAYS AND VACATION TIME. Executive shall be entitled to sick leave
as is consistent with the Company's policy for executive employees with respect
to such matters as of the date hereof. Executive is entitled to as many weeks of
paid vacation time as Executive deems appropriate, provided that such vacation
time does not interfere with Executive's duties to the Company. Moreover, if
this Agreement is terminated for any reason other than Cause, death or Permanent
Disability, Executive shall be entitled to three weeks of vacation pay.

(d)       OTHER BENEFITS. Subject to the Company's rules, policies and
regulations as in effect from time to time, Executive shall be entitled to all
other rights and benefits for which Executive may be eligible under any: (i)
group life insurance, disability or accident, death or dismemberment insurance,
(ii) medical and/or dental insurance program, (iii) 401(k) benefit plan, or (iv)
other employee benefits that the Company may, in its sole discretion, make
generally available to employees of the Company of the same level and
responsibility as Executive; provided, however, that nothing herein shall
obligate the Company to establish or maintain any of such benefits or benefit
plans. In addition to the foregoing, the Company agrees that it shall pay for
100% of any premiums for a health insurance policy which covers Executive and
his Qualified Dependents (PPO or equivalent).

(e)       DISABILITY INSURANCE. The Company will provide Executive with long
term disability insurance which provides a minimum benefit of at least
seventy-five percent (75%) of Executive's Base Salary to age 65.

(f)        LIFE AND OTHER INSURANCE. The Company will continue to provide One
Million Dollars ($1,000,000) of guaranteed level premium term life insurance
coverage (naming Executive's written designee as the beneficiary of the policy,
with the Company having no right to revoke or alter the designation) and such
other types of insurance for Executive as shall be agreed upon between Executive
and the Company from time to time. The Company shall only be responsible for the
payment of insurance premiums during the Term. The Company shall use its
commercially reasonable efforts to insure that life insurance policy is
"portable" so that Executive can continue the policy after the end of
Executive's employment with the Company at Executive's own expense.

(g)       AUTOMOBILE ALLOWANCE. The Company shall provide Executive with an
automobile allowance which is consistent with the Company’s policy for executive
employees with respect to such matters as of the date hereof.

(h)       FAILURE TO RENEW OR RENEGOTIATE CONTRACT. In the event that the
Company and Executive do not enter into a new employment contract at the end of
the Term, the Company shall have the right, exercisable by written notice at
least thirty (30) days prior to the end of the Term, to extend the applicability
of Section 8(e) until the second anniversary of the end of the Term, by payment
to Executive, in one lump sum, of an amount equal to Executive's Base Salary for
the last year of the Term. Such payment shall be made within fifteen (15) days
after the end of the Term.

 

5.

SUPPLEMENTAL PAYMENT UPON A CHANGE IN CONTROL.

 

2

 



 

--------------------------------------------------------------------------------

(a)       If a Change In Control occurs during the Term, and Executive is
employed by the Company on the date of the Change In Control or Executive
demonstrates that Executive would have been employed by the Company but for
steps taken at the request of a third party to effect the Change In Control or
Executive's termination was without Cause and arose in connection with or
anticipation of such Change In Control, then Executive shall have the additional
rights set forth in this Section 5. Namely, the Company shall, within thirty
(30) days immediately following the date of the Change In Control, pay to
Executive a lump sum cash amount equal to 2.9999 times the "base amount" (as
such term is used in Section 280G(b)(3) of the Code). The Company shall engage
its Accounting Firm to determine the "base amount" and all amounts payable in
connection with a Change In Control; provided, however, that if the Accounting
Firm is serving as accountant or auditor for the person, entity or group
effecting the Change In Control, Executive shall appoint another nationally
recognized accounting firm which shall provide Executive and the Company with
detailed supporting calculations for its conclusions. Any determination of the
Accounting Firm shall be binding upon the Company and Executive. All fees and
expenses of the Accounting Firm shall be borne solely by the Company.

(b)       In the event it shall be determined that any payment or distribution
of any type to or for the benefit of Executive, by the Company, any of its
Affiliates, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Code, and the regulations thereunder) or any
Affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest and penalties, are collectively referred to
as the “Excise Tax”), then Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Total Payments. For purposes of the foregoing determination, Executive’s tax
rate will be deemed to be the highest statutory marginal state and federal tax
rate (on a combined basis) then in effect.

(c)       All determinations as to whether any of the Total Payments are
“parachute payments” (within the meaning of Section 280G of the Code), whether a
Gross-Up Payment is required, the amount of such Gross-Up Payment and any
amounts relevant to the last sentence of Section 5(b), shall be made by the
Accounting Firm. The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations regarding the
amount of any Gross-Up Payment and any other relevant matter, both to the
Company and Executive within five (5) days of the Termination Date, if
applicable, or such earlier time as is requested by the Company or Executive (if
Executive reasonably believes that any of the Total Payments may be subject to
the Excise Tax). Any determination by the Accounting Firm shall be binding upon
the Company and Executive. As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Company should have made
Gross-Up Payments (“Underpayment”), or that Gross-Up Payments will have been
made by the Company which should not have been made (“Overpayments”). In either
such event, the Accounting Firm shall determine the amount of the Underpayment
or Overpayment that has occurred. In the case of an

 

3

 



 

--------------------------------------------------------------------------------

Underpayment, the amount of such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive. In the case of an Overpayment,
Executive shall, at the direction and expense of the Company, take such steps as
are reasonably necessary (including the filing of returns and claims for
refund), follow reasonable instructions from, and procedures established by, the
Company, and otherwise reasonably cooperate with the Company to correct such
Overpayment.

 

6.

TERMINATION OF EMPLOYMENT.

(a)       PERMANENT DISABILITY. In the event of the Permanent Disability (as
defined below) of Executive, the Company shall cause all amounts due under the
disability policy described in Section 4(e) to be paid to Executive, along with
any Base Salary accruing during any eligibility or waiting period under the
disability insurance policy obtained by the Company. Notwithstanding the
foregoing, all payments hereunder shall end upon the earlier to occur of
Executive's attaining the age of sixty-five (65) or the cessation of such
Permanent Disability (whether as a result of recovery, rehabilitation, death or
otherwise).

(b)       DEATH. In the event of Executive's death, the Company shall pay to
Executive's personal representative (on behalf of Executive's estate), within
sixty (60) days after the Company receives written notice of such
representative's appointment, all amounts of Base Salary and Bonus Compensation
accrued pursuant to Section 4 above as of the date of Executive's death, which
payment shall constitute full and complete satisfaction of the Company's
obligations hereunder. Executive's dependents shall also be entitled to receive
fully paid group medical and dental benefits for a period of ninety (90) days at
the Company's expense, and thereafter, at the dependents' expense, any
continuation of health insurance coverage rights, if any, under applicable law.

(c)       TERMINATION FOR CAUSE OR VOLUNTARY TERMINATION WITHOUT GOOD REASON.
The Company may in its sole discretion terminate this Agreement and Executive's
employment with the Company for Cause (as defined in Section 7(e) below) at any
time and with or without advance notice to Executive. If Executive's employment
is terminated for Cause, or if Executive Voluntarily Terminates (as defined
below) his employment with the Company without Good Reason (as defined below),
the Company shall promptly pay to Executive all amounts of Base Salary accrued
pursuant to Section 4 above through the date of termination (but not Bonus
Compensation), whereupon the Company shall have no further obligations to
Executive under this Agreement. Executive and his dependents shall also be
entitled to any continuation health insurance coverage rights, if any, under
applicable law. If Executive Voluntarily Terminates without Good Reason and
provides at least 6-months prior written notice, Executive is entitled to
receive, in one lump sum, an amount (the “Voluntary Termination with Notice
Amount”) equal to Executive’s annual Base Salary at the end of the notice
period. This Voluntary Termination with Notice Amount shall be in addition to
the Base Salary and Bonus Compensation during the notice period. If Executive
Voluntarily Terminates without Good Reason but gives less than 6 months written
notice, then Executive will be entitled to no further payments other than Base
Salary earned through the date of termination. The Voluntary Termination with
Notice Amount shall be made as soon as practicable following the effective date
of Executive’s termination (but in no event later than the fifteenth day of the
third month after the date of termination), unless the Company reasonably
determines that Code

 

4

 



 

--------------------------------------------------------------------------------

Section 409A will result in the imposition of additional tax on account of such
payment before the expiration of the 6-month period described in Section
409A(a)(2)(B)(i) of the Code in which case such payment will be paid on the date
that is six (6) months and one (1) day following the date of Executive’s
separation from service (as defined in Code Section 409A) or, if earlier, the
date of death of Executive.

(d)       TERMINATION WITHOUT CAUSE; VOLUNTARY TERMINATION WITH GOOD REASON. The
Company may in its sole discretion terminate this Agreement and Executive’s
employment with the Company without Cause at any time, with or without notice,
for any reason or no reason (and no reason need be given). Executive may
terminate this Agreement and Voluntarily Terminate his employment with the
Company with Good Reason (as defined in Section 7(i) below). In the event
Executive’s employment with the Company is terminated pursuant to this Section
6(d): (i) the Company shall pay to Executive all amounts of Base Salary accrued
pursuant to Section 4 above through the date of termination, and any accrued,
but unpaid, Bonus Compensation attributable to completed fiscal years, (ii)
Executive shall be relieved of his obligations under Sections 1 and 3 hereof,
and (iii) Executive shall be free to seek other employment subject to the terms
of Section 8 hereof. In addition, if Executive’s employment with the Company is
terminated pursuant to this Section 6(d), the Company shall pay to Executive the
value of all compensation and any other benefits that Executive would have
earned under this Agreement for the remaining Term together with all reasonable
attorneys’ or other professional fees and costs incurred by Executive in
enforcing his rights under this Section 6(d). Payments under this Section 6(d)
will be made to Executive in monthly installments. Executive has no duty to
mitigate payments under this Section 6(d) by obtaining other employment.
However, the amounts payable hereunder shall be reduced by 25% of the base
salary and bonus which Executive earns from new employment during such period.
The Company may also require Executive to fully and completely release any and
all claims for breach of this Agreement at the time of termination as a
condition to receiving such payments under this Section 6(d); provided that any
such release would be executed and effective no later than 60 days after
Executive’s termination date. Executive and his dependents shall also be
entitled to any continuation health insurance coverage rights, if any, under
applicable law.

Of the amounts to be paid pursuant to Section 6(d), an amount equal to the
Voluntary Termination with Notice Amount shall be paid at the same time and in
the same form as provided under Section 6(c). Any additional benefits provided
under Section 6(d) shall be paid in installments subject to the following:

(i)        For purposes of applying the exception to Section 409A for short-term
deferrals, each installment payment made pursuant to this Section 6(d) shall be
treated as a separate “payment” for purposes of Section 409A. Accordingly, any
benefits paid (1) within 2-½ months of the end of the Company’s taxable year
containing the date on which Executive incurs a separation from service (as
defined in Section 409A) (the “separation date”), or (2) within 2-½ months of
Executive’s taxable year containing the separation date shall be exempt from
Section 409A.

(ii)       To the extent benefits are not exempt from Section 409A under
subparagraph (i) above, and to the extent Executive’s remaining severance pay
benefit is equal to

 

5

 



 

--------------------------------------------------------------------------------

or less than the lesser of the amounts described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and (2), such severance benefit shall be exempt from
Section 409A.

(iii)      Only to the extent a portion of Executive’s severance pay benefit is
not exempt from Section 409A pursuant to subparagraphs (i) and (ii) above, such
severance pay benefit shall be payable to Executive in installments according to
the Company’s normal payroll schedule commencing on the payroll date following
Executive’s separation date; provided, however, that no payment shall be paid to
Executive if he is a specified employee as defined in Section 409A until the
first payroll date of the seventh (7th) month following Executive’s separation
date with any suspended payments paid in a lump sum without interest.
Thereafter, the remainder of Executive’s severance pay benefit subject to this
subparagraph (iii) shall be payable in installments according to the Company’s
normal payroll schedule.

(e)       TERMINATION UPON A CHANGE IN CONTROL. In the event a Change In Control
occurs, this Agreement shall terminate. If Executive’s employment is terminated
pursuant to this Section 6(e), (i) the Company shall pay to Executive all
amounts of Base Salary and Bonus Compensation accrued pursuant to Section 4
above through the date of termination and (ii) Executive shall be relieved of
his obligations under Sections 1 and 3 hereof. If there is a Change In Control,
Executive shall not be entitled to any payment under this Section 6(c) and (d).

(f)        MUTUAL AGREEMENT. This Agreement may be terminated by the mutual
written agreement of the Company and Executive. Executive's rights and
obligations, in such event, shall be as set forth in that agreement.

 

(g)

TERMINATION OBLIGATIONS.

(i)        Executive hereby acknowledges and agrees that all personal property
and equipment furnished to or prepared by Executive in the course of or incident
to his employment by the Company, belongs to the Company and shall be promptly
returned to the Company upon termination of Executive's employment. The term
"Personal Property" includes, without limitation, all books, manuals, records,
reports, notes, contracts, requests for proposals, bids, lists, blueprints, and
other documents, or materials, or copies thereof (including computer files), and
all other proprietary information relating to the business of the Company or any
of its Affiliates. Following termination, Executive will not retain any written
or other tangible material containing any proprietary information of the Company
or any of its Affiliates.

(ii)       Upon termination of employment, Executive shall be deemed to have
resigned from all offices and directorships then held with the Company and each
of its Affiliates.

(iii)      The representations and warranties contained herein and Executive's
obligations under Sections 6(g), 8, and 11 shall survive termination of
employment and the expiration of the Term of this Agreement.

7.         DEFINITIONS. For the purposes of this Agreement the following terms
and phrases shall have the following meanings:

 

6

 



 

--------------------------------------------------------------------------------

(a)       “Accounting Firm” shall mean the nationally-recognized firm who
regularly prepares the Company's audited financial statement.

(b)       “Affiliate(s)” shall mean, with respect to a Person, another Person
that directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

(c)       “Associate(s)” shall have the same meaning ascribed to such term in
the Exchange Act.

(d)       “Beneficial Ownership” shall have the same meaning ascribed to such
term in Rule 13d-3 promulgated pursuant to the Exchange Act.

(e)       "Cause" shall mean (i) violation of any agreement or law relating to
non-competition, trade secrets, inventions, non-solicitation or confidentiality
between Executive and the Company or an Affiliate, (ii) willful, intentional or
bad faith conduct that materially injures the Company or an Affiliate, (iii)
commission of a felony, an act of fraud or the misappropriation of property;
(iv) gross neglect or moral turpitude; and (v) violation of the Company’s Code
of Ethics.

(f)        "Change In Control" shall mean and be deemed to occur upon the first
of the following events:

(i)        the acquisition, after the date hereof, by an individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of twenty percent (20%) or more of the combined voting power of
the Voting Securities of the Company then outstanding after giving effect to
such acquisition; or

(ii)       the Company is merged or consolidated or reorganized into or with
another company or other legal entity, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the Voting Securities of such company or entity immediately after such
transaction is held in the aggregate by the holders of Voting Securities of the
Company immediately prior to such merger, consolidation or reorganization; or

(iii)      the Company sells or otherwise transfers all or substantially all of
its assets (including but not limited to its Subsidiaries) to another company or
legal entity in one transaction or a series of related transactions, and as a
result of such sale(s) or transfer(s), less than a majority of the combined
voting power of the then outstanding Voting Securities of such company or entity
immediately after such sale or transfer is held in the aggregate by the holders
of Voting Securities of the Company immediately prior to such sale or transfer;
or

(iv)      approval by the Board or the stockholders of the Company of a complete
or substantial liquidation or dissolution of the Company; or

 

7

 



 

--------------------------------------------------------------------------------

(v)       the majority of the members of the Board being replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the Board immediately prior to such appointment or
election.

Notwithstanding the foregoing, unless otherwise determined in a specific case by
majority vote of the Board, a Change In Control shall not be deemed to have
occurred solely because (a) the Company, (b) a Subsidiary, (c) any one or more
members of executive management of the Company or its Affiliates, (d) any
employee stock ownership plan or any other employee benefit plan of the Company
or any Subsidiary or (e) any combination of the Persons referred to in the
preceding clauses (a) through (d) becomes the actual or beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the Voting Securities of the Company. For purposes of this
Section 7(f), the following terms shall have the meanings set forth below.

“Subsidiary” means a company or other entity (a) more than 50 percent (50%) of
whose outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (b) which does not
have outstanding shares or securities (as may be the case in a partnership,
joint venture, or unincorporated association), but more than 50 percent (50%) of
whose ownership interest representing the right generally to make decisions for
such other entity is, now or hereafter, owned or controlled, directly or
indirectly, by the Company.

“Voting Securities” means, with respect to any Person, any securities entitled
to vote (including by the execution of action by written consent) generally in
the election of directors of such Person (together with direct or indirect
options or other rights to acquire any such securities).

 

(g)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

(h)       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(i)        “Good Reason” shall mean, with respect to a Voluntary Termination,
(i) a material and adverse change in Executive's duties, responsibilities or
status with the Company or an Affiliate made without Cause, (ii) a reduction in
the annual compensation or total benefit package of Executive (other than a
comparable reduction in cash compensation or benefits generally affecting
substantially all officers or executive employees of the Company), (iii) a
change in Executive's job location beyond an area outside of a 25-mile radius of
Executive's principal office or (iv) the Board of Directors of the Company
otherwise determines that a Voluntary Termination by Executive is for "Good
Reason" under the circumstances then prevailing; provided, however, that Good
Reason will not be deemed to exist unless Executive provides written notice to
the Company within 60 days after the occurrence of the event specified above and
the Company fails to cure the event to Executive's reasonable satisfaction
within 60 days after the Company receives such notice.

(j)        “Permanent Disability” shall have the meaning set forth in Section
22(e)(3) of the Code.

 

8

 



 

--------------------------------------------------------------------------------

(k)       “Person” shall mean any individual, company, partnership, group,
association, or other “person” as such term is defined in Section 14(d) of the
Exchange Act; provided, however, that for purposes of this Agreement, neither
the Company nor any trustee or fiduciary acting in such capacity for an employee
benefit plan sponsored or maintained by the Company or any entity controlled by
the Company, shall be deemed to be a "person".

(l)        “Qualified Dependents” shall mean Executive's spouse and unmarried
children less than 19 years old; provided, that the 19 year age limit does not
apply to a child who: (i) is enrolled as a full time student in school and (ii)
has not attained the age of 23 years.

(m)      “Voluntary Termination” shall mean the termination by Executive of his
employment by the Company by voluntary resignation or any other means other than
death, retirement or Permanent Disability and other than simultaneous with or
following termination for Cause or an event which, whether or not known to the
Company at the time of such Voluntary Termination by such Executive, would
constitute Cause.

 

8.

RESTRICTIVE COVENANTS.

(a)       CONSIDERATION AND ACKNOWLEDGEMENTS. Executive acknowledges and agrees
that the covenants described in this Section 8 are essential terms of this
Agreement and that this Agreement would not be entered into by the Company in
the absence of the covenants described herein. Executive acknowledges and agrees
that the covenants set forth in this Section are necessary for the protection of
the business interests of the Company. Executive further acknowledges that these
covenants are supported by adequate consideration as set forth elsewhere in this
Agreement, that full compliance with these covenants will not prevent Executive
from earning a livelihood following the termination of his employment, and that
these covenants do not place undue restraint on Executive and are not in
conflict with any public interest. Executive acknowledges and agrees that the
covenants set forth in this Section 8 are reasonable and enforceable in every
respect under applicable law.

(b)       TERM. The covenants set forth in this Section 8 shall remain in force
and effect throughout Executive's employment with the Company and thereafter for
the time periods governing such covenants as set forth herein, regardless of the
reason for or timing of the termination of Executive's employment and shall
survive and continue in full force and effect after the termination of the
Agreement.

(c)       DEFINITIONS. As used in this Section 8, the following terms have the
following meanings:

(i)        the "Company" shall mean Young Innovations, Inc., including and any
parent, Subsidiary or Affiliate as of the date of this Agreement or at any time
during the term of Executive's employment.

(ii)       "Confidential Information" shall include any and all information not
generally available to the public through legitimate means regardless of any
past, current or anticipated future business, product, system service, process,
or practice of the Company, as well as any and all information relating to the
Company's business, research, development, purchasing, accounting, advertising,
marketing, manufacturing, merchandising and selling.

 

9

 



 

--------------------------------------------------------------------------------

Confidential Information includes but is not limited to information that may
constitute a "trade secret" under applicable law.

(iii)      "Competing Business" means any product, system, service, process or
practice produced, provided, marketed or sold anywhere in the geographic area
where the Company is then conducting any business by any person or entity other
than the Company which resembles or competes directly or indirectly with any
product, system, service, process or practice produced, provided, marketed,
sold, or under development by the Company at any time during Executive's
employment.

(iv)      "Competing Organization" means any person or entity which is engaged
in, or is planning to become engaged in research, development, production,
manufacturing, marketing or selling of a Competing Business within the area in
which the Company is then conducting any business or has affirmative plans to
conduct business while these covenants are in effect.

(d)       NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Except as necessary to
perform his job duties for the Company, Executive agrees not to use any
Confidential Information, or disclose any Confidential Information to any person
or entity, either during or at any time after his employment, without the
Company's prior written consent, unless required to do so by a court of
competent jurisdiction, or by an administrative or legislative body (including a
committee thereof) with purported or apparent jurisdiction to order Executive to
divulge, disclose or make accessible such information.

(e)       NON-COMPETITION. Executive agrees that during his employment and for a
period of one (1) year after the termination of his employment for Cause or
Voluntary Termination without Good Reason (provided that no Change In Control
has occurred), he will not render services to, give advice to, become employed
by or otherwise Affiliate with, directly or indirectly, any Competing
Organization, nor will he (on behalf of himself or any other person or entity)
engage directly or indirectly in any Competing Business, unless otherwise agreed
to in writing by the Company.

(f)        NON-SOLICITATION. Executive agrees that during the term of his
employment and for the one (1) year period following the termination, he will
not directly or indirectly assist or encourage any person or entity in carrying
out any activity that would be prohibited by the provisions of this Section 8 if
such activity were carried out by Executive. Executive also specifically agrees
that he will not directly or indirectly solicit any other employee to leave the
employ of the Company or to carry out, directly or indirectly, any such
activity; provided, however, that Executive shall not be in violation of this
provision if an employee decides to join the new employer of Executive if
Executive did not intentionally direct or solicit such employee to leave.

(g)       INVENTIONS AND PATENTS. Executive agrees to promptly and fully
disclose in writing and does hereby assign to the Company every invention,
innovation, copyright, or improvement made or conceived by Executive during the
period of his employment that relates directly or indirectly to his employment
with the Company. Executive further agrees that both during and after his
employment, without charge to the Company but at the Company's

 

10

 



 

--------------------------------------------------------------------------------

expense, he will execute, acknowledge and deliver any documents, including
applications for Letters Patent, as may be necessary, or in the opinion of the
Company, advisable to (i) obtain, enjoy and/or enforce Letters Patent for those
inventions, innovations or improvements in the United States and in any other
country; (ii) obtain, enjoy or enforce the right to claim the priority of the
first filed patent application anywhere in the world; or (iii) vest title in the
Company and its successors, assigns or nominees. Additionally, Executive agrees
that for a period of one (1) year after termination of his employment, any
invention, development, innovation, or improvement within the scope of this
Section shall be presumed to have been made during the term of his employment.
Executive shall have the burden of clearly and convincingly establishing
otherwise. This Agreement does not apply to any invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and which was developed entirely on Executive's own time, and (1) which
does not relate (a) directly to the business of the Company or (b) to the
Company's actual or demonstrably anticipated research or development, or (2)
which does not result from any work performed by Executive for the Company.

(h)       ENFORCEMENT OF THESE COVENANTS. Executive acknowledges that full
compliance with all of the covenants set forth in this Section 8 is necessary to
enable the Company to do business with its customers. In the event of a breach
of any of these covenants, Executive therefore acknowledges and agrees that the
Company shall be entitled to injunctive relief, regardless of whether or not the
Company has complied with this Agreement, and the Company shall further be
entitled to such other relief, including money damages, as may be deemed
appropriate by a court of competent jurisdiction or an arbitrator. In the event
of a court action based upon an alleged breach of any of these covenants, the
prevailing party (as determined by court ruling on the merits of the dispute)
will be reimbursed by the other party for reasonable attorneys' fees and costs
incurred as a result of the dispute. If any court should at any time find any
one of these covenants to be unenforceable or unreasonable as to scope,
territory or period of time, then the scope, territory or period of time of the
covenant shall be that determined by the court to be reasonable, and the parties
hereby agree that the court has the authority to so modify any of these
covenants as necessary to make the covenant enforceable.

(i)        EXISTENCE OF OTHER OBLIGATIONS. Executive represents and warrants
that he is not currently subject to any contractual or other obligations to any
former employer or other entity, including but not limited to obligations not to
use or disclose confidential information, or to refrain from competing with any
person or entity.

(j)        WAIVER. Executive agrees that the Company's failure to enforce any of
the covenants of this Section 8 in any particular instance shall not be deemed
to be a waiver of the covenant in that or any subsequent instance, nor shall it
be deemed a waiver by the Company of any other rights at law or under this
Agreement.

9.         JURISDICTION; SERVICE OF PROCESS. Each of the parties hereto agrees
that any action or proceeding initiated or otherwise brought to judicial
proceedings by either Executive or the Company concerning the subject matter of
this Agreement shall be litigated in the United States District Court for the
Northern District of Illinois or, in the event such court cannot or will not
exercise jurisdiction, in the state courts of the State of Illinois (the
"Courts"). Each of the parties hereto expressly submits to the jurisdiction and
venue of the Courts and

 

11

 



 

--------------------------------------------------------------------------------

consents to process being served in any suit, action or proceeding of the nature
referred to above either (a) by the mailing of a copy thereof by registered or
certified mail, postage prepaid, return receipt requested, to his or its address
as set forth herein or (b) by serving a copy thereof upon such party's
authorized agent for service of process (to the extent permitted by applicable
law, regardless of whether the appointment of such agent for service of process
for any reason shall prove to be ineffective or such agent for service of
process shall accept or acknowledge such service); provided that, to the extent
lawful and practicable, written notice of said service upon said agent shall be
mailed by registered or certified mail, postage prepaid, return receipt
requested, to the party at his or its address as set forth herein. Each party
hereto agrees that such service, to the fullest extent permitted by law, (i)
shall be deemed in every respect effective service of process upon him or it in
any such suit, action or proceeding and (ii) shall be taken and held to be valid
personal service upon and personal delivery to him or it. Each party hereto
waives any claim that the Courts are an inconvenient forum or an improper forum
based on lack of venue or jurisdiction.

10.        INJUNCTIVE RELIEF. Executive acknowledges that damages would be an
inadequate remedy for Executive's breach of any of the provisions of Section 8
of this Agreement, and that breach of any of such provisions will result in
immeasurable and irreparable harm to the Company. Therefore, in addition to any
other remedy to which the Company may be entitled by reason of Executive's
breach or threatened breach of any such provision, the Company shall be entitled
to seek and obtain a temporary restraining order, a preliminary and/or permanent
injunction, or any other form of equitable relief from any court of competent
jurisdiction restraining Executive from committing or continuing any breach of
such provisions, without the necessity of posting a bond. It is further agreed
that the existence of any claim or cause of action on the part of Executive
against the Company, whether arising from this Agreement or otherwise, shall in
no way constitute a defense to the enforcement of the provisions of Section 8 of
this Agreement.

 

11.

MISCELLANEOUS.

(a)       NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed given (i) when made, if delivered personally, (ii)
three (3) days after being mailed by certified or registered mail, postage
prepaid, return receipt requested, or (iii) two (2) days after delivery to a
reputable overnight courier service, to the parties, their successors in
interest or their assignees at the following addresses, or at such other
addresses as the parties may designate by written notice in the manner
aforesaid:

To the Company:

Young Innovations, Inc.

13705 Shoreline Court East

Earth City, MO 63045

Attention: Chief Executive Officer

To Executive, to his home address as recorded in the payroll records of the
Company from time to time.

 

12

 



 

--------------------------------------------------------------------------------

(b)       GOVERNING LAW. This Agreement shall be governed as to its validity and
effect by the internal laws of the State of Illinois, without regard to its
rules regarding conflicts of law.

(c)       SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and shall
inure to the benefit of (i) the heirs, executors and legal representatives of
Executive, upon Executive's death, and (ii) any successor of the Company, and
any such successor shall be deemed substituted for the Company under the terms
hereof for all purposes. As used in this Agreement, "successor" shall include
any person, firm, corporation or other business entity that at any time, whether
by purchase, merger, consolidation or otherwise, directly or indirectly acquires
a majority of the assets, business or capital stock of the Company. Executive
acknowledges and agrees that the rights and obligations of the Company hereunder
may be assigned to and assumed by any of its wholly or majority-owned
Subsidiaries, without Executive's consent, which assignment and assumption shall
constitute a release of the Company, its Subsidiaries or any of their respective
Affiliates that is then bound by the terms of this Agreement, of all of its
obligations and liabilities hereunder.

(d)       INTEGRATION. This Agreement amends and restates the Employment
Agreement dated January 31, 2007 in its entirety and constitutes the entire
agreement between the parties with respect to all matters covered herein,
including but not limited to the parties' employment relationship and
Executive's entitlement to compensation, commissions and benefits from the
Company or any of its Affiliated companies and/or the termination of Executive's
employment. This Agreement supersedes in its entirety the Employment Agreement
that the parties entered into as of June 12, 2002 (the “Prior Employment
Agreement”); provided, however, that nothing in this Agreement shall cancel or
modify any previous grant of stock options or restrictive stock which was
previously granted to Executive or any rights to repurchase shares set forth in
such grants. Executive and the Company hereby agree that the Prior Employment
Agreement are hereby terminated effective as of the date hereof and that the
Prior Employment Agreement shall thereafter be null and void and of no further
force and effect.

(e)       NO REPRESENTATIONS. No person or entity has made or has the authority
to make any representations or promises on behalf of any of the parties which
are inconsistent with the representations or promises contained in this
Agreement, and this Agreement has not been executed in reliance on any
representations or promises not set forth herein. Specifically, no promises,
warranties or representations have been made by anyone on any topic or subject
matter related to Executive's relationship with the Company or any of its
executives or employees, including but not limited to any promises, warranties
or representations regarding future employment, compensation, commissions and
benefits, any entitlement to stock, stock rights, stock plan benefits, profits,
debt and equity interests in the Company or any of its Affiliates or regarding
the compensation of Executive or the termination of Executive's employment. In
this regard, Executive agrees that no promises, warranties or representations
shall be deemed to be made in the future unless they are set forth in writing
and signed by an authorized representative of the Company.

(f)        AMENDMENTS. This Agreement may be modified only by a written
instrument executed by the parties that is designated as an amendment to this
Agreement.

 

13

 



 

--------------------------------------------------------------------------------

(g)       COUNTERPARTS. This Agreement is being executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(h)       SEVERABILITY AND NON-WAIVER. Any provision of this Agreement (or
portion thereof) which is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this Section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. No waiver of any
provision or violation of this Agreement by the Company shall be implied by the
Company's forbearance or failure to take action.

(i)        VOLUNTARY AND KNOWLEDGEABLE ACT. Executive represents and warrants
that Executive has read and understands each and every provision of this
Agreement and has freely and voluntarily entered into this Agreement.

(j)        CODE SECTION 409A COMPLIANCE. It is the intent of the Company and
Executive to comply with all provisions of Section 409A so that Executive shall
not be required to include in his gross income for federal income tax purposes,
prior to the actual receipt thereof, any amounts received that may otherwise be
considered to be deferred payments. In the event that the interpretation or
requirements of Section 409A change during the Term, Executive and the Company
will amend this Agreement, only as necessary, to comply with any such change, if
and to the extent such an amendment would be permitted by Section 409A.
Notwithstanding any provision herein to the contrary, nothing in this Agreement
shall require the Company or any Affiliate to pay any tax, penalty or interest
assessed against Executive or otherwise required to be paid by Executive for any
Section 409A failures or non-compliance with Section 409A.

* * *

 

14

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

THE COMPANY:

YOUNG INNOVATIONS, INC.

By: /s/ Alfred E. Brennan

Name: Alfred E. Brennan

Title: Chief Executive Officer

EXECUTIVE:

/s/ Arthur L. Herbst, Jr.

Arthur L. Herbst, Jr.

 

15

 



 

 